EXHIBIT 10.1
 
 
SECOND AMENDMENT TO STANDSTILL AGREEMENT
 
 
This SECOND AMENDMENT TO STANDSTILL AGREEMENT (“Second Amendment”), dated as of
September 30, 2011, is entered into by and among Toshiba America Nuclear Energy
Corporation (“TANE”), Babcock & Wilcox Investment Company (“B&W”) (each an
“Investor” and together, the “Investors”) and USEC Inc. (“USEC”) (each a “Party”
and collectively hereinafter referred to as the Parties”).
 
 WHEREAS, on or about May 25, 2010, Toshiba Corporation (“Toshiba”), B&W and
USEC entered into that certain Securities Purchase Agreement (the “Agreement”);
 
 WHEREAS, on or about August 10, 2010, Toshiba assigned all of its rights in the
Agreement to TANE;
 
 WHEREAS, pursuant to Section 5.2(e) of the Agreement, the obligations of each
Investor to consummate the transactions contemplated by the Agreement at the
Second Closing are subject to the fulfillment or waiver by such Investor on or
before the Second Closing of the condition that USEC shall have entered into the
Conditional Commitment with DOE; and
 
WHEREAS, pursuant to Section 10.2(a) of the Agreement, if the Second Closing
fails to occur on or before June 30, 2011, each Investor (as to such Investor’s
obligations under the Agreement) or USEC may terminate the Agreement; and
 
 WHEREAS, the Second Closing did not occur on or before June 30, 2011;
 
 WHEREAS, the Parties entered into the Standstill Agreement dated as of June 30,
2011 (the “Standstill Agreement”) whereby each Party agreed not to exercise its
right to terminate the Agreement under Section 10.2(a) thereof prior to August
15, 2011;
 
WHEREAS, the Parties entered into the First Amendment to Standstill Agreement
dated as of August 15, 2011, whereby each Party agreed, among other things, not
to exercise its right to terminate the Agreement under Section 10.2(a) thereof
prior to September 30, 2011; and
 
 WHEREAS, the Parties desire to further amend the Standstill Agreement as
provided herein.
 
NOW, THEREFORE, in consideration of the foregoing and of the mutual covenants
contained herein, the Parties hereby agree as follows:
 
1.           Paragraph 2 of the Standstill Agreement as amended is hereby
further amended by deleting “September 30” and inserting in lieu thereof
“October 31” such that Paragraph 2 shall read, in its entirety as follows:
 
 Each Party hereby agrees not to exercise its right to terminate the Agreement
under Section 10.2(a) prior to October 31, 2011.
 
 2.           USEC acknowledges and confirms that (a) each Investor has
fulfilled all of its obligations under Section 7.2(a) of the Agreement through
the date hereof, and (b) the failure of the Second Closing to occur on or prior
to the date hereof has not been caused by or been the result of either
Investor’s failure to fulfill any obligation under the Agreement.
 
 3.           Except as expressly amended by Section 1 hereof, the Standstill
Agreement, as previously amended, shall remain unchanged and, as amended by such
Section 1, the Standstill Agreement shall remain in full force and effect.
 
 4.           Capitalized terms used herein but not otherwise defined herein
shall have the meanings ascribed thereto in the Standstill Agreement.
 
[Remainder of page intentionally left blank.]
 


 


 
 
 
 
 
 
 
 
 
 

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Parties have executed this Second Amendment through
their duly authorized representatives as of the date first written above.
 



TOSHIBA AMERICA NUCLEAR ENERGY CORPORATION
BABCOCK & WILCOX INVESTMENT COMPANY
   
By: /s/ Akio Shioiri                                          
By: /s/ Mary Pat
Salomone                                                                
Name:  Akio Shioiri
Name:  Mary Pat Salomone
Title:    President & CEO
Title:    Senior VP & COO
       
USEC INC.
 
   
By:  /s/ John C. Barpoulis                                
 
Name: John C. Barpoulis
 
Title:   Senior Vice President
 
and Chief Financial Officer
 